FILED IN
                                                 14th COURT OF APPEALS



                                                      OCT 19 20,
                                                 CHRISTOPHER A. KHI
                                                           CLERK

September 29, 2015

Christopher Prine, Clerk
Fourteenth Court of Appeals
301 Fannin, Suite 245
Houston, TX 77002
re: Case No. 14-15-00457-CV


Dear Mr. Prine,


Regarding the above cited case, I would liketo informthe Court that my address
has changed. Please address all future correspondence regarding this case to me
at:


Beatrice Santos
1106 Ave N
Hondo, TX 78861




Sincerely
                                                   0




                                                   00




                              f s»*
--J
     1
                                      "" *
-J
n                            3 ^
                             T
w            -               ™"
                                      s* ?^
0
01                   3*           X
M
-J
0



                                  o
                                  o
-r-


^*
                     ^~~ f
                                      (3 M    Cfi v 2
                                      -k.
                     5
-§-                   *               )
*^
                     .(*
~.                    ->.
•~       -             ft




                 ^   .^